PER CURIAM.
This is a suit in ejectment, brought by the plaintiff below, defendant in error here, to recover some 698 acres of land in the state of Florida. The defendant pleaded not guilty, and from an adverse verdict has brought the case here for review upon 55 assignments of error.
We have examined the record in the light of the briefs and oral argument, and we find as follows:
1. That the pleas and objections to the jurisdiction of the trial court, whether based on want of proper parties, or because the case was one collusively brought, and made up for the purpose of conferring jurisdiction, were properly overruled.
2. That there was no reversible error in any of the rulings of the trial court in relation to the admission or rejection of evidence.
[1] 3. That there was no error in refusing the general charge requested by the defendant, as the plaintiff in the court below, not only claimed under a paper title, but also by adverse possession, and the evidence on both paper title and adverse possession was conflicting.
[2] 4. That as the charge of the trial judge given to the jury is not included in the bill of exceptions, nor otherwise found, we cannot hold'that there was error in refusing any of the special charges requested by the defendant and refused by the court.
As we find no reversible error in the transcript, the judgment of the District Court is affirmed.